internal_revenue_service department of the treasury number release date index number washington dc person to contact malcolm funn telephone number refer reply to cc te_ge eb hw-plr-113360-00 date date legend taxpayer state township statute dear this is in reply to a ruling_request dated date submitted on the taxpayer’s behalf concerning the federal_income_tax treatment of payments received as disability retirement the taxpayer a police officer was injured while working at the township target range his request for a work-related disability pension was approved by the township’s governing body sec_706 of the statute provides a if an officer is permanently disabled from performing police work for the township as a result of a service-connected disability then the officer shall receive a disability pension that is seventy-five percent of average monthly salary at the time of the determination that the disability plr-113360-00 is permanent offset by any payment for such disability under workmen’s compensation and further offset dollar-for-dollar by any income earned in excess 0f dollar_figure per year by the disabled officer from other employment subsequent to the commencement of the disability pension benefit this pension shall continue to be paid until a determination is made that the member is no longer permanently disabled or until the member’s death whichever occurs first sec_706 of the statute provides that any member of the township police department who shall suffer a service connected disability so as to render the member permanently disabled from performing police work for the township may upon application or on the application of one acting in the member’s behalf or upon application of the chief of police be retired on disability pension if the physician s designated by the board_of supervisors after a medical and or psychiatric examination certify to the board_of supervisors that the member is physically or mentally disabled from performing police work for the township and that the member should be retired sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides with certain exceptions not relevant in the instant case that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations provides that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or a statute in the nature of a workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred during employment however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness the fact that the amount received as a disability retirement pension is computed with regard to the employee’s salary prior to retirement does not disqualify the pension from being in the nature of workmen’s compensation see revrul_85_104 1985_2_cb_52 revrul_75_500 1975_2_cb_44 and revrul_68_10 1968_1_cb_50 sec_706 and of the statute limit benefits to police officers who suffer service-connected disability and the benefits are not determined on the basis of age plr-113360-00 length of service or prior contributions thus sec_706 and are statutes in the nature of workmen’s compensation acts accordingly based on the representations made and authorities cited above we conclude that amounts received by the taxpayer under sec_706 and of the statute are excludable from his gross_income under sec_104 of the code except as specifically ruled above no opinion is expressed as to the federal_income_tax consequences of the transaction described under any other section of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 of the code provides that it may not be used or cited as precedent sincerely felix zech assistant chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for sec_6110 purposes
